UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-1545



A. CORWIN TAYLOR,

                                                Plaintiff - Appellant,

          versus


JOSEPH R. FRAZER; D. KENT GILLIAM; WAYNE K.
TAYLOR; DEBRA C. TAYLOR; NATHANIEL M. COLLIER,
III; WILLIAM B. CAVE; PLATO GEORGE ELIADES,
II; THOMAS GORDON; ATTORNEY GENERAL OF THE
COMMONWEALTH OF VIRGINIA; MARK L. EARLEY;
RANDOLPH A. BEALES; JUDITH W. JAGDMANN;
GREGORY E. LUCYK, SR.; PETER R. MESSITT;
VIRGINIA STATE BAR; MARY MARTILINO; EDWARD L.
DAVIS; R. CRAIG HOPSON; WILLIAM S. FRANCIS;
MELISSA HOY; D.T.T. INCORPORATED; WILLIAM R.
SHELTON, Judge,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-680-3)


Submitted:   August 15, 2002                 Decided:   August 19, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
A. Corwin Taylor, Appellant Pro Se. Nathaniel Macon Collier, III,
Colonial Heights, Virginia; Hugh McCoy Fain, III, Mary Elizabeth
Davis, SPOTTS, FAIN, CHAPPELL & ANDERSON, Richmond, Virginia;
Jeffrey Hamilton Geiger, SANDS, ANDERSON, MARKS & MILLER, Richmond,
Virginia; Plato George Eliades, II, HILL, RAINEY & ELIADES,
Hopewell, Virginia; Thomas Gordon, GORDON, DODSON & GORDON,
Chesterfield, Virginia; Peter Robert Messitt, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; William S.
Francis, Jr., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     A. Corwin Taylor appeals the district court’s orders adopting

the two reports and recommendation of the magistrate judge and

finally dismissing this civil action.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Taylor v. Frazer, No. CA-01-680-3 (E.D. Va. Feb. 25, 2002, May 8,

2002).   We dispense with oral argument and deny Taylor’s pending

motion for the appointment of counsel because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED



                                2